Citation Nr: 1332418	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to March 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  The Veteran died in March 2008.  The appellant is the Veteran's surviving spouse.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp 2013); 38 C.F.R. § 20.900(c)(3) (2013).


VACATE

A longitudinal review of the record revealed that the appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death in March 2008.  In a June 2008 rating decision, the RO entitlement to service connection for the cause of the Veteran's death.  The appellant perfected an appeal of that decision.

In September 2011, the Board remanded the appellant's claim for further evidentiary development.  In August 2012, the Board issued a decision which denied the appellant's claim herein.  Thereafter, the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, based on a Joint Motion for Vacatur and Remand (Joint Motion) dated in January 2013, the Court issued an Order remanding this case for compliance with the Joint Motion.  

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the appellant or her representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013).  Here, the Court remanded the claim of entitlement to service connection for the cause of the Veteran's death, based on the Joint Motion's finding that the Board's August 2012 decision failed to assist the appellant in obtaining private treatment records from D. S., M. D., or alternatively, to notify the appellant that records from that treatment provider could not be obtained.  Therefore, the Joint Motion found that the Board, in its August 2012 decision, failed to fulfill VA's duty to assist the appellant and failed to provide the appellant due process under the law.  Accordingly, in order to prevent prejudice to the appellant, the August 2012 Board decision that denied entitlement to service connection for the cause of the Veteran's death must be vacated, and a new decision will be entered as if that the August 2012 decision by the Board had never been issued. 


REMAND

As noted above, the appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death in March 2008.  A March 2008 certificate of death indicated that the Veteran died in March 2008, at the age of 84.  The certificate of death listed the immediate cause of death as intracranial hemorrhage.  No underlying causes of death were listed. 

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service, the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of the Veteran's death, service connection was in effect for gunshot wound, right thigh, with moderately severe injury to hamstring muscles, Group XIII and moderate injury to mesial thigh muscles, Group XV, rated as Group XIII severe, evaluated as 40 percent disabling; gunshot wound, right thigh, with severe injury to quadriceps, Group XIV, evaluated as 40 percent disabling; and entitlement to individual unemployability effective November 19, 2004.  

The appellant has asserted that the Veteran's service-connected disabilities were causally connected or a contributory cause of the Veteran's death from intracranial hemorrhage.  Alternatively, the appellant asserted that the Veteran's intracranial hemorrhage was caused by hypertension, which she further contended was caused or aggravated by posttraumatic stress disorder (PTSD) due to the Veteran's active military service.

The Veteran's available service treatment records are negative for any findings or diagnoses of intracranial hemorrhage, hypertension, or PTSD.  Service personnel records showed that he was awarded the Purple Heart.

Post-service private treatment records from February 2004 and March 2004 from D. S., M. D. showed the Veteran was treated for an infection "at the site of his old war injury" with penicillin.

Additional private treatment records from Pikeville Medical Center dated in February 2008 and March 2008 showed that the Veteran was hospitalized for an intracranial hemorrhage.  A computed tomography scan of the Veteran's head revealed a large intraparenchymal hemorrhage involving the left temporal, parietal, and frontal lobes.  A private medical physician noted that the Veteran's "only past medical problem was hypertension."  The impression was acute respiratory failure; intracranial hemorrhage, most likely secondary to hypertension; systemic hypertension; possible chronic obstructive pulmonary disease; and first-degree heart block, probably related to intracranial bleed.  Parenthetically, the Board has expanded the cause of death to include all of the diagnoses found in this February 2008 private treatment impression instead of the single cause of death, intracranial hemorrhage, listed on the Veteran's death certificate.

In a March 2008 letter, a private physician, D. S., M. D., reported that the Veteran was admitted to the hospital in February 2008 due to an acute cerebral hemorrhage and that the Veteran expired in March 2008.  The physician stated that the Veteran had been a patient of his for many years and that he had treated the Veteran for hernia repair; duodenal ulcer; polypectomy; degenerative disk disease; osteoarthritis; hypertension; cerebral vascular disease; pulmonary tuberculosis; diverticulosis; cardiomegaly; shingles; rheumatic heart disease; peripheral vascular disease; chronic obstructive pulmonary disease; and a gunshot wound to the right thigh and leg incurred in the Army in 1943.

In a September 2013 statement, the appellant's attorney asserted that the appellant's claim required further development, to include obtaining private treatment records, any additional service treatment records, and a VA medical opinion addressing whether the Veteran's service-connected disabilities were a contributory cause of his death. 

A review of the record reveals that further development on this matter is warranted.  As an initial matter, searches for any additional service treatment records must be completed, as the file only contains selection of service treatment records, to include the Veteran's service entrance examination report and treatment records from his in-service gunshot wound injuries.  In addition, as noted above, an attempt to obtain records from the Veteran's private physician, D. S., M. D., dated from 1960 to 2008 must also be made.  38 C.F.R. §§ 3.159(c)(1) (2013).  Finally, in light of the cumulative record discussed above, the Board will obtain a VA medical opinion to clarify the etiology of the Veteran's cause of death.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp 2013); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim for entitlement to service connection for the cause of the Veteran's death.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of her response, the RO must obtain all outstanding records relevant to the claim being remanded, to include private treatment records from D. S., M. D. dated from 1960 to 2008.  The RO must also obtain the Veteran's complete service treatment records from the National Personnel Records Center or other appropriate sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the appellant and her attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the appellant is ultimately responsible for providing information.  The appellant and her attorney must then be given an opportunity to respond.

2.  The RO must obtain a VA medical opinion to ascertain the etiology of the cause of the Veteran's death by an appropriate physician.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the medical opinion report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed. 

After reviewing the evidence of record, the examiner must provide an opinion and thorough rationale as to whether there is a probability of 50 percent or greater that any of the disorders listed as the Veteran's cause of death (acute respiratory failure; intracranial hemorrhage, most likely secondary to hypertension; systemic hypertension; possible chronic obstructive pulmonary disease; and first-degree heart block, probably related to intracranial bleed) were incurred in or due to his active duty service.  The examiner must also provide an opinion and thorough rationale as to whether there is a probability of 50 percent or greater that the Veteran's service-connected gunshot wound disabilities contributed to cause his death.   In this context, it is noted that a service-connected disability must have contributed substantially or materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death.  In addition, although there may be primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is still for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.

A complete rationale for all opinions must be provided.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information to make a determination. Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

3.  The VA medical opinion report obtained must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures before remitting the appellant's claim to the Board.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and her attorney.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

5.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the appellant until she receives further notice; however, the appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


